The opinion of the court was delivered by
Porter, J.
— Was the defendant entitled to notice of demand and non-payment ? As much so as if the notes had been endorsed before maturity. The wonder is not that the error committed in Jordan v. Hurst, 2 Jones 269, should so soon have been corrected in Patterson v. Todd, 6 Harris 433, but that it should have occurred. The endorsement of a note, due or not due, always expresses a conditional as opposed to an absolute obligation; otherwise a new note would be resorted to. The endorsement of a note over due, has been invested by the modern decisions with a very distinct character: Leidy v. Tammany, 9 Watts 353. It is a bill of exchange drawn on the party primarily liable, payable at sight. In this theory, the necessity of demand and notice is an essential element: not notice) on a given day, as in the case of a maturing note, possible in that case, but impossible in the other, for the day appointed by the former maker and the new acceptor has passed; but notice after the holder has had reasonable time to make the demand on the maker, and has employed that time with diligence. The delay which occurred between September and May, or even between January and May, in giving this notice, was too long to be reasonable. The declining condition of the maker made it worse. No excuse can be found in the conversation between the defendant and a former holder, in regard *145to waiting for payment until spring, for that was no part of the contract of endorsement; and by it the plaintiff, who was a stranger to the arrangement, stood unaffected. In this determination of the only question brought to the notice of the court, no error was committed.
Judgment affirmed.